TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00716-CR


Robert Jamison, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-07-301448, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


O R D E R
PER CURIAM
	Counsel for appellant Robert Jamison has filed a third motion for extension of time
to file appellant's brief.  Counsel was previously granted two extensions of time for a total of
120 days, making the brief due on June 29, 2009.  On July 6, 2009, counsel filed this motion, asking
for an additional fourteen days to file his brief.  We grant counsel's motion and order the brief filed
no later than July 13, 2009. 
	It is ordered July 10, 2009.
Before Justices Patterson, Puryear and Pemberton
Do Not Publish